We cannot amend this writ, because the defendant is not before us, and it may be presumed, because misinformed by the writ served upon him of the time when the court sat, and when it was necessary that he should appear. He may have come according to the exigency of the writ, to answer to it, and finding that no court sat on the day named in it, have departed under the supposition that the matter no farther required his attention. The service of this writ has given us no jurisdiction of the defendant, or of this case, which we can exercise without danger of injustice. The case of Bell v.Austen, 13 Pick. 90, seems to be precisely in point; and this action must be dismissed. *Page 112